DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues on page 14, that the teachings of Sheldon fails to teach filtering the response data from the electrical response, and rather teaches filtering the electrical response itself. Under the broadest reasonable interpretation, the response data would include the signal detected by the sensor and input into the filter. The electrical response it the pulse in response to the stimulation, and after it has been picked up by the sensor, the signals and the signals characteristics recorded by the sensor becomes response data, which is then filter to determine the best signal to be input into the EGM for further analysis and capture determination.
Although the examiner disagrees with the applicant’s arguments, the claim as amended further teaches that the filter must be, “configured to at least one of attenuate or isolate frequencies in the response data indicative of selective capture”. Maskara nor Sheldon specifically teach that the filter is configured to attenuate or isolate frequencies in the response data indicative of selective capture, therefore Prutchi is applied to further teach a filtering stage such that the pass band is in a range of about 40 to about 60Hz such that selective capture frequencies are isolated utilized for capture determination. See the rejection below.
The applicants amendments and explanation on page 12 of the remarks successfully overcome the 112 rejection of claims 14—20.
The replacement drawing sheet filed 10/28/2021 successfully overcome the drawing objections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maskara et al (U.S. PG Pub 20120239106 A1) in view of Sheldon et al (U.S. PG Pub 20190134405 A1) and in furhter view of Prutchi et al (U.S. Patent 5718720).
Regarding claims 1 and 12, Maskara teaches A system/method of pacing a His bundle of a patient heart using a stimulation system ([abs]; [0025]; Figs. 3-5), the stimulation system having a processor (Fig 3 element 112 teaches a processor; [0037]-[0038]; [0047]; [0051]) , a memory ([0038] teaches the processor circuit can store diagnostics and classification therefore it naturally has a memory component; [0091]; [0131] teaches that non-transitory computer readable is stored on a type of memory), a pulse generator ([0048]; [0050]; [0051] Fig 3 element 350 teaches a pulse generator), a stimulating electrode in proximity to the His bundle (Fig 4; Fig 5 elements 530 and 531 teach stimulation electrodes close to the HIS bundle; [0054]-[0055]; [0056]; [0057]), and at least one sensing electrode adapted to sense electrical activity of the patient heart (Fig 4; Fig 5; [0036]; [0054] teaches pacing and sensing electrodes; [0058] teaches an electrode near the HIS bundle for measuring electrical signals 
Sheldon teaches an invention in the same field of endeavor, wherein analyzing a set of time domain characteristics of a sensed signal to determine capture, includes applying a filter ([0049] teaches using a bandpass filter for filtering a sensed signal for the purpose of determining if capture was an “evoked response signal” which is a selective capture. It further teaches that the signals is used for detecting HIS capture and discriminating between other types of capture meaning that the bandpass filter is used to separate or filter signals not indicative of the capture; [0050]). However, Sheldon does 
Prutchi teaches a device in the same field of endeavor, wherein a capture detection circuit comprises filters, including a bandpass filter and a high pass filter, in order to filter out the input signals to the detection circuit, such that the pass band of the filtering stage is between about 40Hz and about 60Hz, such that dominant capture frequencies are passed on for capture detection (Col 7 line 21-42).
It would have been obvious to one of ordinary skill in the art, to have modified Maskara to apply filtering to the response data for the purpose of generating an EGM signal for analyzing the first set of time domain characteristics determining whether the capture was selective capture, as taught by Sheldon, such that the filter band was about 40Hz to about 60Hz, as taught by Prutchi, in order to filter out the response signal, such that the band pass highlighted the frequencies most dominant in capture and generate an digital EGM signals focused on the selective capture to be used for identifying features and more efficiently determine the classification of capture.
Regarding claim 2, the modified invention of Maskara teaches claim 1, wherein the first set of time-domain characteristics includes at least one of: a morphology of the response; a time between application of the impulse and onset of the response; a time between application of the impulse and a peak of the response; a time between application of the impulse and a unipolar maximum slope of the response (Fig 6 and 7 teaches determining time interval such as an interval from a pacing marker to a pressure change marker such as a slope or peak of the sensed activity to classify the capture of a pulse; [0060]-[0062]); a width of the response ([0032]); an amplitude of the response ([0032]); an integral of the response; a peak-to-peak slope of the response (Fig 6 and 7; [0060]); or a peak-to-peak time of the response (Fig 6 and 7; [0060]-[0061]).
Regarding claim 3 and 13, the modified invention of Maskara  teaches claim 1 and 12, wherein, first set of time-domain characteristics includes a time delay between application of the impulse and a .
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claim 4-10 and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792